Citation Nr: 0011394	
Decision Date: 04/28/00    Archive Date: 05/04/00

DOCKET NO.  95-20 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to an effective date earlier than May 9, 1985, 
for the grant of service connection for posttraumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Mark D. Chestnutt, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to May 1969.

This appeal stems from a June 1994 rating decision of the 
Department of Veterans Affairs (VA), Honolulu, Hawaii, 
Regional Office (RO) that denied entitlement to an effective 
date prior to May 9, 1985, for service connection for 
posttraumatic stress disorder.

The Board of Veterans' Appeals (Board) denied this claim in a 
July 1997 decision, which the veteran then appealed to the 
United States Court of Appeals for Veterans Claims (formerly 
known as the United States Court of Veterans Appeals, 
hereinafter "Court").  The Court noted that the Board had 
construed the veteran's appeal to include an allegation of 
clear and unmistakable error in an August 1981 rating 
decision, which had denied service connection for 
posttraumatic stress disorder.  The Court vacated the Board's 
decision, and expressed a desire for additional analysis 
regarding the Board's finding that there had been no clear 
and unmistakable error in that rating decision.

The Board notes that the RO has not formally adjudicated the 
question of clear and unmistakable error in the August 1981 
rating decision.  The veteran has clearly raised the argument 
of clear and unmistakable error before the Court, and the 
Board finds that such a claim is inextricably intertwined 
with the claim for an earlier effective date for the grant of 
service connection for posttraumatic stress disorder.  To 
avoid prejudice to the veteran's underlying claim for an 
earlier effective date, he is entitled to have the RO first 
adjudicate this question before a new appellate decision is 
rendered.  See Bernard v. Brown, 4 Vet. App. 384 (1993).



REMAND

To afford the veteran due process, this case is REMANDED to 
the RO for the following development:

1.  The RO should contact the veteran and 
request that he submit any additional 
argument and/or evidence he wishes to be 
considered regarding the question of 
whether there was clear and unmistakable 
error in the August 1981 rating decision 
with respect to the denial therein of 
service connection for posttraumatic 
stress disorder.

2.  The RO should adjudicate the issue of 
whether there was clear and unmistakable 
error in the August 1981 rating decision, 
regarding the denial of service 
connection for posttraumatic stress 
disorder.

3.  Should the claim for clear and 
unmistakable error in the August 1981 
rating decision be denied, the RO should 
provide the veteran notice of his 
appellate rights, including the necessity 
for the veteran to file a notice of 
disagreement to initiate an appeal with 
respect to the denial of the claim of 
clear and unmistakable error.

4.  The RO should then readjudicate the 
issue of the effective date assignable 
for the grant of service connection for 
posttraumatic stress disorder, in light 
of whatever determination it has made 
with respect to the claim of clear and 
unmistakable error in the August 1981 
rating decision.  As appropriate, the RO 
should consider VAOPGCPREC 26-97; the RO 
is referred to the Court's decision in 
the instant matter as well.

5.  If the appeal is not resolved to the 
veteran's satisfaction, he and his 
representative should be provided with a 
supplemental statement of the case and an 
appropriate opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Mary M. Sabulsky
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




